UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4145


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TODD ANDREW BRATTAIN,

                  Defendant - Appellant,



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
District Judge. (2:07-cr-00093-1)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Cline, MICHAEL R. CLINE LAW OFFICES, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, R. Booth Goodwin, II, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Todd Andrew Brattain pled guilty pursuant to a plea

agreement to three counts of bank robbery, in violation of 18

U.S.C. § 2113 (2000), and one count of carrying a short-barreled

rifle during a crime, in violation of 18 U.S.C. § 924(c)(1)(a)

(2000).     Brattain was sentenced to seventy months in prison on

each of the robbery counts, all terms to run concurrently, and

120   months     on   the   firearm   count,   to   run   consecutive   to   the

robbery sentence.           Brattain challenges only the reasonableness

of his sentence, arguing that the district court should only

have sentenced him to 120 months and not the combined 190-month

sentence.       Finding no error, we affirm.

            This court reviews a sentence imposed by a district

court     for    reasonableness,      generally     applying   an   abuse     of

discretion standard.         Gall v. United States, 128 S. Ct. 586, 597

(2007); United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).     When sentencing a defendant, a district court must: (1)

properly calculate the Sentencing Guidelines range; (2) treat

the Guidelines as advisory; (3) consider the factors set out in

18 U.S.C. § 3553(a) (2000); and (4) explain its reasons for

selecting a sentence.          Pauley, 511 F.3d at 473-74.          We presume

that a sentence within the properly calculated Guidelines range

is reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007); see Rita v. United States, 127 S. Ct. 2456, 2462-69

                                        2
(2007)    (upholding           application       of    rebuttable         presumption        of

correctness of within-Guidelines sentence).

               Because    Brattain       did     not      object     to     the    district

court’s    sentence,       however,       his     claim    is    reviewed         for    plain

error.    See Fed. R. Crim. P. 52(b); United States v. Olano, 507

U.S. 725, 731-32 (1993).                 “In reviewing for plain error, our

initial inquiry is whether an error occurred.”                             United States

v.    Hastings, 134 F.3d 235, 239 (4th Cir. 1998).                           We conclude

that it did not.

               Here,     the     district      court      properly        calculated         and

considered Brattain’s advisory Guidelines range, appropriately

treating the Guidelines as advisory, and weighed the relevant

§    3553(a)    factors,       sentencing       Brattain    to     the    bottom        of   his

Guidelines      range     for    the    robbery       counts.      See     United       States

v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                            Additionally,

the district court was statutorily required to impose at least

the 120-month mandatory minimum sentence on the firearm charge,

and to run that sentence consecutive to the robbery sentence.

See 18 U.S.C. §§ 924(c)(1)(A)(i), 924(c)(1)(D)(ii) (2000); see

also United States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008)

("A statutorily required sentence . . . is per se reasonable.")

(emphasis in original).                Thus, we find that the district court

did not err in sentencing Brattain.



                                             3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                    4